         Case 1:20-cv-04039-LAP Document 13 Filed 01/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTIN MOORE,

                   Plaintiff,
                                               No. 20-CV-4039 (LAP)
          -against-
                                                       ORDER
LIVERAMP, INC., et al.,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for February 5, 2021 at 12:30 p.m.

is adjourned sine die.       Per the Court’s previous order, Counsel

shall confer and inform the Court by letter immediately

following their private mediation as to the status of the case.

(Dkt. no. 11.)

SO ORDERED.

Dated:    January 22, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
